    Case 19-50110       Doc 28 Filed 09/30/20 EOD 09/30/20 11:53:52             Pg 1 of 9
                         SO ORDERED: September 30, 2020.




                          ______________________________
                          James M. Carr
                          United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


IN RE:                                    )
                                          )
MELEEKA CLARY-GHOSH,                      ) Case No. 11-12876-JMC-7A
                                          )
                  Debtor.                 )
__________________________________________)
                                          )
MELEEKA CLARY-GHOSH,                      )
                                          )
                  Plaintiff,              )
                                          )
v.                                        ) Adversary Proceeding No. 19-50110
                                          )
MICHAEL GHOSH,                            )
                                          )
                  Defendant.              )


                       ORDER GRANTING MOTION TO DISMISS

         THIS MATTER comes before the Court on Defendant's Motion to Dismiss Pursuant to

Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure filed by Michael Ghosh

("Creditor") on July 26, 2019 (Docket No. 16) (the "Motion"). The Court, having reviewed the

                                              1
    Case 19-50110        Doc 28     Filed 09/30/20    EOD 09/30/20 11:53:52         Pg 2 of 9




Motion, the Memorandum in Support of Defendant's Motion to Dismiss Pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure attached to the Motion (the

"Brief"), the Second Amended Objection to Motion to Dismiss filed by Meleeka Clary-Ghosh

("Debtor") on August 19, 2019 (Docket No. 19) (the "Objection"), Defendant's Response to

Plaintiff's Objection, Amended Objection and 2nd Amended Objection to Motion to Dismiss filed

by Creditor on September 3, 2019 (Docket No. 21), and the Complaint for Damages and Request

for Permanent Injunction and Motion for Contempt filed by Debtor on June 4, 2019 (Docket No.

1) (the "Complaint"); and being otherwise duly advised, now GRANTS the Motion.

                                        Factual Background

       This adversary proceeding arises from an ongoing dispute between former spouses,

sometimes waged in this Court and sometimes in various state court causes. Both Creditor (Case

Nos. 15-02051-JMC-13 and 16-00651-JMC-7) and Debtor (Case No. 11-12876-JMC-7A) have

filed bankruptcy cases in this Court.

       At the time Debtor filed her bankruptcy case, she owned a 2002 Chevrolet Venture, a

2001 Mercedes S500 and a 2000 Mercedes CLK 430 (collectively, the "Vehicles"). She asserted

that each of the Vehicles was exempt from the claims of her creditors pursuant to Ind. Code

§ 34-55-10-2(c)(2) (see Bankruptcy Case Docket No. 15). While Debtor's bankruptcy case was

pending, Debtor sold the Vehicles. On February 26, 2014, the Discharge of Debtor in a Chapter

7 Case was entered. On February 27, 2014, Debtor's bankruptcy case was closed.

       On July 11, 2017, Creditor filed a fraudulent transfer suit in the Hamilton Superior Court,

cause no. 29D02-1707-PL-006437, captioned Michael Ghosh v. Meleeka Clary-Ghosh et al. (the

"State Court Action"). In the State Court Action, Creditor alleged, inter alia, that Debtor


                                                 2
     Case 19-50110           Doc 28      Filed 09/30/20        EOD 09/30/20 11:53:52              Pg 3 of 9




transferred the Vehicles in a manner that allows him to recover the Vehicles from the transferees

as violative of Indiana's avoidable transfer statute.

        Debtor reopened her bankruptcy case in order to file the Complaint.

                                            Positions of the Parties

        Simply stated, Debtor believes that the Vehicles, as property exempted in her bankruptcy

case, are not available to Creditor. The Complaint alleges that Creditor has "violated this Court's

discharge order" by "start[ing] actions against the entity that received the [V]ehicles immediately

upon discharge". 1 Debtor asks that the Court award her injunctive relief "preventing [Creditor]

from further harassing [Debtor] or her family or friends or associates with collection actions for

the property that she has been found to be entitled to due to the bankruptcy laws" 2 and to "find

[Creditor] in contempt for his actions in trying to get the property [the Vehicles] that this Court

already exempted." 3 Debtor seeks $63,000 in compensatory damages, $21,500 in attorney fees,

and $189,000 in punitive damages. 4

        In the Motion and Brief, Creditor argues that Debtor has (1) failed to establish that this

Court has subject-matter jurisdiction over the claims alleged in the Complaint; and (2) failed to

satisfy the applicable pleading standards with respect to such claims, and therefore this adversary

proceeding should be dismissed under Fed. R. Civ. P. 12(b)((1) and/or 12(b)(6).

        In the Objection, 5 Debtor asserts that this Court has subject-matter jurisdiction over her


1
        Complaint, ¶¶ 21 and 22.
2
        Complaint, ¶ 47.
3
        Complaint, ¶ 41.
4
          Complaint, ¶¶ 48-50.
5
          In the Objection, Debtor seems to raise new claims not previously asserted in the Complaint. The Court
will not consider any new claims in ruling on the Motion. "It is a basic principle that the complaint may not be
                                                         3
     Case 19-50110          Doc 28       Filed 09/30/20       EOD 09/30/20 11:53:52             Pg 4 of 9




claims and that her claims are adequately pleaded.

                                   Standards of Review/Applicable Law

Subject-Matter Jurisdiction
Fed. R. Civ. P. 12(b)(1), made applicable by Fed. R. Bankr. P. 7012(b)

        "A motion to dismiss under Rule 12(b)(1) asserts that the court lacks jurisdiction over the

subject matter." Vale Park Animal Hosp., LLC v. Project 64, LLC, 2020 WL 1139413, at *1

(N.D. Ind. Mar. 9, 2020).

        In evaluating a challenge to subject matter jurisdiction, the court must first
        determine whether a factual or facial challenge has been raised.

        A factual challenge contends that there is in fact no subject matter jurisdiction,
        even if the pleadings are formally sufficient. In reviewing a factual challenge, the
        court may look beyond the pleadings and view any evidence submitted to
        determine if subject matter jurisdiction exists.

        In contrast, a facial challenge argues that the plaintiff has not sufficiently alleged
        a basis of subject matter jurisdiction. In reviewing a facial challenge, the court
        must accept all well-pleaded factual allegations as true and draw all reasonable
        inferences in favor of the plaintiff.

Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015) (internal quotations omitted). Creditor

makes a factual challenge of the Court's subject-matter jurisdiction over the claims raised in the

Complaint.

        This Court's jurisdiction is "grounded in, and limited by, statute", Celotex Corp. v.

Edwards, 514 U.S. 300, 307, 115 S.Ct. 1493, 1499 (1995), and only extends to the claims raised

in this adversary proceeding insofar as they are 'arising under' title 11 of the United States Code,

'arising in' a case under title 11, or 'related to' such a case. 28 U.S.C. § 1334(b); see In re FedPak



amended by the briefs in opposition to a motion to dismiss". Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir.
1989).

                                                        4
    Case 19-50110         Doc 28     Filed 09/30/20      EOD 09/30/20 11:53:52          Pg 5 of 9




Sys., Inc., 80 F.3d 207, 213 (7th Cir. 1996). A claim 'arises under' title 11 if it "depend[s] on a

right 'created or determined by a statutory provision of title 11' ". In re Repository Techs., Inc.,

601 F.3d 710, 719 (7th Cir. 2010) (quotation omitted). A claim 'arises in' a bankruptcy case

under title 11 if it is the sort of administrative matter that has "no existence outside of the

bankruptcy." Id. (quotation omitted). A claim is 'related to' the bankruptcy "when the dispute

'affects the amount of property for distribution … or the allocation of property among

creditors.' " FedPak, 80 F.3d at 213-14 (quotation omitted).

Sufficiency of the Pleadings
Fed. R. Civ. P. 12(b)(6), made applicable by Fed. R. Bankr. P. 7012(b)

       Courts review Rule 12(b)(6) motions as follows:

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
       sufficiency of the complaint and not the merits of the suit. See Gibson v. City of
       Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In ruling on such a motion, the
       Court accepts as true all of the well-pleaded facts alleged by the plaintiff and all
       reasonable inferences that can be drawn therefrom. See Bell Atlantic Corp. v.
       Twombly, 550 U.S. 544, 555–56 (2007); see also Tamayo v. Blagojevich, 526
       F.3d 1074, 1082 (7th Cir. 2008).

       To survive a 12(b)(6) motion to dismiss for failure to state a claim, the complaint
       must first comply with Rule 8(a) by providing "a short and plain statement of the
       claim showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), such
       that the defendant is given "fair notice of what the ... claim is and the grounds
       upon which it rests." Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355
       U.S. 41, 47 (1957)); see also Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).
       Second, the "complaint must contain sufficient factual matter, accepted as true, to
       'state a claim to relief that is plausible on its face.' " Iqbal, 556 U.S. at 678 (citing
       Twombly, 550 U.S. at 570); see also Tamayo, 526 F.3d at 1082. The Supreme
       Court explained that the "plaintiff's obligation to provide the grounds of his
       entitlement to relief requires more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action will not do." Twombly, 550 U.S. at
       555 (quotation marks and brackets omitted); see also Iqbal, 556 U.S. at 678–79;
       Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). Determining whether a
       complaint states a plausible claim for relief requires the Court to draw on its
       judicial experience and common sense. Iqbal, 556 U.S. at 679.


                                                   5
    Case 19-50110         Doc 28     Filed 09/30/20      EOD 09/30/20 11:53:52          Pg 6 of 9




Trustees of Teamsters Union Local No. 142 Pension Trust Fund v. Cathie's Cartage, Inc., 2013

WL 2402990 at *3 (N.D. Ind. 2013).

Violation of the Discharge Injunction
11 U.S.C. § 524

       Debtor's Complaint alleges that Creditor has violated the discharge injunction created

pursuant to 11 U.S.C. § 524(a), which provides in relevant part:

       (a) A discharge in a case under this title –
              (1)     voids any judgment at any time obtained, to the extent that such judgment
              is a determination of the personal liability of the debtor with respect to any debt
              discharged under section 727, 944, 1141, 1192, 1228, or 1328 of this title,
              whether or not discharge of such debt is waived;
              (2)     operates as an injunction against the commencement or continuation of an
              action, the employment of process, or an act, to collect, recover or offset any such
              debt as a personal liability of the debtor, whether or not discharge of such debt is
              waived; … .

In Debtor's bankruptcy case, the injunction created by § 524(a)(2) applies to debts discharged

pursuant to 11 U.S.C. § 727(b), which provides in relevant part:

        Except as provided in section 523 of this title, a discharge under subsection (a) of this
        section discharges the debtor from all debts that arose before the date of the order for
        relief under this chapter … .

"[T]he 'order for relief under this chapter' refers to the filing of the Chapter 7 petition pursuant to

11 U.S.C. § 301(b)", In re Hijjawi, 471 B.R. 917, 922 (Bankr. N.D. Ill. 2012), aff'd sub nom.

Hijjawi v. Five N. Wabash Condo. Ass'n, 495 B.R. 839 (N.D. Ill. 2013), and the date thereof is

the petition date, October 12, 2011.

       The statutory scheme, then, works as follows: § 727 discharges all pre-petition debts,

except those debts excepted pursuant to 11 U.S.C. § 523. After the discharge is issued, the

discharge injunction created by § 524 protects a debtor from post-discharge actions by creditors

seeking to enforce the discharged pre-petition debts. The result of the above scheme is that

                                                   6
    Case 19-50110          Doc 28      Filed 09/30/20   EOD 09/30/20 11:53:52          Pg 7 of 9




Debtor cannot state a 'plausible claim for relief' with respect to Creditor's alleged violation of the

discharge injunction unless she can show that Creditor is attempting to enforce a pre-petition

debt that was discharged.

       This Court "retains jurisdiction to enforce its injunctions." Cox v. Zale Delaware, Inc.,

239 F.3d 910, 917 (7th Cir. 2001). "A court may hold a creditor in civil contempt for violating a

discharge order where there is not a 'fair ground of doubt' as to whether the creditor's conduct

might be lawful under the discharge order." Taggart v. Lorenzen, -- U.S. --, 139 S.Ct. 1795,

1804 (2019). "In other words, civil contempt may be appropriate if there is no objectively

reasonable basis for concluding that the creditor's conduct might be lawful." Id. at 1799.

Exemptions
11 U.S.C. § 522

       Debtor relies heavily on her claimed exemptions in the Vehicles. 6 "Except in particular

situations specified in the Code, exempt property 'is not liable' for the payment of 'any

[prepetition] debt' or 'any administrative expense.' " Law v. Siegel, 571 U.S. 415, 417-18, 134

S.Ct. 1188, 1192 (2014) (quoting 11 U.S.C. § 522(c), (k)). The governing statutory section is 11

U.S.C. § 522(c), which provides in relevant part:

        (c)     Unless the case is dismissed, property exempted under this section is not
        liable during or after the case for any debt of the debtor that arose, or that is
        determined under section 502 of this title as if such debt had arisen, before the
        commencement of the case, except –
                (1)     a debt of a kind specified in paragraph (1) or (5) of section 523(a)
                (in which case, notwithstanding any provision of applicable non-
                bankruptcy law to the contrary, such property shall be liable for a debt of a
                kind specified in such paragraph); … .
In the context of marital dissolution proceedings, the exception enumerated in § 522(c)(1) only

applies to debts determined to be non-dischargeable pursuant to § 523(a)(5), not those


6
       Complaint, ¶¶ 18, 26, 41, and 47.
                                                  7
     Case 19-50110        Doc 28      Filed 09/30/20      EOD 09/30/20 11:53:52          Pg 8 of 9




determined to be non-dischargeable pursuant to § 523(a)(15).

                                              Discussion

        This Court must determine whether it has subject-matter jurisdiction – that is to say,

'arising under', 'arising in' or 'related to' jurisdiction – over the claims Debtor alleges in the

Complaint. Debtor would have the Court answer "yes" to all three because Debtor couches the

issue as one focused on this Court's enforcement of the discharge injunction to protect Debtor's

claim of exemptions in the Vehicles. Creditor would have the Court answer "no" to all three

because Creditor says he is entitled to collect through the State Court Action debts (the "Non-

Discharged Debts") Debtor owes to him that arose from orders entered in the parties' divorce

action that were found by this Court to be non-dischargeable pursuant to § 523(a)(5) and (a)(15)

in Adversary Proceeding No. 12-50022. (Brief, pp. 2, 5.)

        As a general matter, the Court has jurisdiction to enforce the discharge entered in

Debtor's bankruptcy case. Cox, 239 F.3d at 917. However, nowhere in the Complaint does

Debtor identify what discharged debt Creditor is trying to collect through pursuing the State

Court Action. In addition, Debtor does not allege that Creditor is taking specific action against

the Vehicles to satisfy (a) a discharged debt; or (b) a debt that was not discharged other than

pursuant to § 523(a)(5) (see § 522(c)(1)). Accordingly, the Complaint does not state a plausible

claim for relief.

        In the State Court Action, Creditor appears to be pressing a legal theory independent of

Debtor's bankruptcy case that, if he prevails, will result in a money judgment entered in his favor

and against Debtor and others. Creditor's State Court Action appears to be based upon the Non-

Discharged Debts, and any recovery he makes would, again apparently, be used to satisfy the


                                                    8
    Case 19-50110        Doc 28     Filed 09/30/20      EOD 09/30/20 11:53:52         Pg 9 of 9




Non-Discharged Debts. Any claims Debtor makes in the Complaint relating to the tenability of

Creditor's position in the State Court Action do not meet the criteria for subject-matter

jurisdiction. The State Court Action does not 'arise under' title 11 because it concerns avoidable

transfers under Indiana law. Nor does the State Court Action 'arise in' or 'relate to' the

administration of Debtor's bankruptcy estate or the amount and distribution of estate property.

To whatever extent those claims are construed, clarified or amended to fall within this Court's

jurisdiction, this Court chooses to abstain under 28 U.S.C. § 1334(c) in the interest of comity

with the State courts.

                                            Conclusion

       For the reasons described above, the Court GRANTS the Motion and hereby

DISMISSES this adversary proceeding.

       IT IS SO ORDERED.

                                                ###




                                                  9
